Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
2.	Claims 1-3, 5, 7-10, 12, and 14 are allowed.

3. The following is an examiner's statement of reasons for allowance: Appellant's
arguments filed 02/07/22 are persuasive. Appellant argues the cited prior
art Roe USPN 5342338 and Richards et al. USPN 5607414 do not teach the
claimed bonding layer, specifically that Roe teaches way from a densely spaced bonding pattern (col. 16, lines 4-8).  Additionally, the present invention claims an inscribed aperture size is 1-12 mm whereas Roe teaches the second topsheet apertures having a radius between 0.6 to 0.1 mm (Roe col. 15, lines 15-20) for the purposes of immobilizing and dewatering fecal material (Roe col. 15, lines 27-52).  Appellant argues that there is not motivation or teaching to substitute any particular selected combination of potential constituents of the secondary topsheet identified in Richards for the secondary topsheet material described in Roe and particularly to meet the trans-topsheet penetration objective of Roe.  Appellant's arguments are persuasive.

Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781